Citation Nr: 1526397	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-39 668	)	DATE
	)
	)


THE ISSUE

Whether a July 2008 decision of the Board of Veterans' Appeals that denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to effective date prior to October 8, 2004 for the grant of service connection and the assignment of a 100 percent evaluation for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, to include on the basis of CUE in an October 2002 rating decision, is addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans



APPEARANCE AT ORAL ARGUMENT

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The moving party in this case is a Veteran who served on active duty from February 1979 to November 1988.

In July 2008 decision, the Board of Veterans' Appeals (Board) denied an effective date prior to October 8, 2004, for the award of service connection and assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.  The moving party has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous. 

In June 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veteran's Benefits Management System (VBMS) and Virtual VA files associated with the Veteran.  A review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the Veteran's motion before the Board.  




FINDINGS OF FACT

1.  In a final July 2008 decision, the Board denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.  

2.  The correct facts as they were known at the time of the July 2008 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's July 2008 decision denying an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision or reversal of the Board's July 2008 decision that denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

The Veteran was afforded the opportunity to offer testimony and present evidence and argument with respect to the CUE motion at issue during a June 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran's assertions of CUE in prior Board decision were acknowledged and testimony was taken as to the specific assertions of CUE.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As CUE claims are determined based on the evidence of record at the time of the prior decision, there is no outstanding evidence to obtain on the matter.  However, in November 2014 and February 2015, the Veteran and his representative were given an opportunity to submit an additional response in conjunction with the CUE motion.  No response was received.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.


II.  Background

On January 18, 2000, the Veteran filed a formal service connection claim, using a VA Form 21-526, for disorders of the right knee and both feet.  On the application form, the Veteran indicated that he had not previously filed a claim for benefits with VA.  

Accompanying the claims and also received on January 18, 2000, were copies of private medical records.  These records included a report of hospitalization reflecting that the Veteran was admitted in late November 1999 and discharged in early December 1999, and showing that final diagnoses included: (1) retroperitoneal fibrosis; (2) obstruction to the left ureters, secondary to (1); and (3) urinary tract infection.  Also included was a January 2000 private medical statement from W.M.B., M.D., identified as a specialist in medical oncology, noting that retroperitoneal fibrosis was discovered in November 1999 and that the disorder was a notoriously occult process.  It was also noted that it was impossible to say how long it had been present. 

In an April 2000 rating action, service connection was denied for bilateral knee and foot conditions.  

On July 31, 2002, the Veteran filed a service connection claim for retroperitoneal fibrosis.  In August 2002, a duty to assist letter was issued.  VA records were added to the file, which included a June 2002 hospitalization summary indicating that the Veteran was treated for retroperitoneal fibrosis and urinary tract infection.  The Veteran indicated that he had served with the military in Panama and believed that he may have been exposed to some dangerous chemicals at that time.  VA treatment records dated in June 2002 described the disorder as idiopathic.  The Board parenthetically notes that the United States Court of Appeals for Veterans Claims (Court) has defined the term idiopathic as of unknown causation.  See Lanthan v. Brown, 7 Vet. App. 359, 361 (1995). 

In an October 2002 rating decision, the RO denied service connection for retroperitoneal fibrosis, reasoning that the claimed condition, first diagnosed in 1999, was not shown to be diagnosed in service or related to any symptoms shown in service.  The Veteran was notified of the determination at his address of record by correspondence dated November 5, 2002, but did not appeal the decision or submit new and material evidence within one year.  Therefore, such decision became final. 

In February 2004, in conjunction with an appeal to the Board of the service connection claim for bilateral knee disorders, the Veteran submitted a January 2004 statement of Dr. W.M.B in which the doctor stated that the Veteran's knee injuries were probably exacerbated by military service.  As an incidental matter, the doctor also commented that retroperitoneal fibrosis had an insidious onset in November 1999, but could well have been present for 5 to 10 years prior to that time.   

On October 8, 2004, the RO received an application to reopen the claim of entitlement to service connection for retroperitoneal fibrosis.  Also received at that time was an October 2004 statement from Dr. W.M.B noting that the Veteran's initial diagnosis of idiopathic retroperitoneal fibrosis was established in 1999, but that symptoms compatible with this disease extended back to about 1985.  A July 2006 VA examination report contained an opinion to the effect that it was at least as likely as not that retroperitoneal fibrosis was present during active service.  

Ultimately, in a VA rating action of January 2007 service connection was established and a 100 percent evaluation assigned for retroperitoneal fibrosis, effective from October 8, 2004, the date of the successful claim to reopen.  The Veteran was advised of that decision in a February 2007 notice letter and elected to appeal the assigned effective date, arguing that the correct effective date should be the original date of the claim as there was of record at that time a medical opinion linking the condition to active duty. 

In a July 2008 decision, the Board denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.  Therein, the Board cited the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), in which the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  It was explained that in that case, the Court held that a final decision of the Secretary was subject to revision only on the grounds of clear and unmistakable error, or upon the presentation of new and material evidence to reopen.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  The Court concluded that there was no proper claim, and dismissed the case.  

Based upon the evidence of record at the time of the July 2008 decision, the Board found that entitlement to an earlier effective date for the grant of service connection for retroperitoneal fibrosis was not warranted.  It was explained that notice of the October 2002 rating decision was mailed to the Veteran at his address of record and that therefore, the Veteran was considered to have been adequately notified and there was no evidence of a timely notice of disagreement from that determination.  At that time, the Board mentioned that there had been no specific claim, nor any indication in the record, that the prior rating action should be revised due to clear and unmistakable error.  Ultimately, applying the holding in Rudd to the facts of the case, the Board found that the Veteran did not timely appeal the rating action of October 2002 and that decision became final, following which there was no basis for the assignment of an earlier effective date under Rudd, in the absence of any CUE allegation.  

The motion for CUE in the case, takes the form of the Veteran's June 2014 Board hearing testimony.  The Veteran indicated that he believed the proper effective date to be 2002.  He states that he did appeal the October 2002 rating action, but that his DAV representative at the time lost the paperwork, following which another claim was not filed until 2004 (pgs. 5-6).  He also noted that medical information and opinions revealed that he had the claimed condition as early as 1999, which was linked to service by medical evidence dated in 2002.  

In November 2014 and February 2015, the Veteran and his representative were given an opportunity to submit an additional response in conjunction with the CUE motion.  No response was received.  

III.  Analysis

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1), (2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

At the time of the July 2008 decision, relevant laws and regulations with respect to the assignment of effective dates for service connection claims were essentially unchanged from those in effect at present.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002), (West 214); 38 C.F.R. § 3.400(b) (2008), (2014). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008), (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2008), (2014); Norris v. West, 12 Vet. App. 413 (1999).

Initially, the Board notes that in various correspondences, the Veteran has asserted that he is entitled to an effective date of July 31, 2002 for the grant of service connection for retroperitoneal fibrosis.  The Board did not disagree in the July 2008 decision that the Veteran first filed a claim for service connection for retroperitoneal fibrosis in July 31, 2002 and that some evidence relied upon by the RO to grant service connection in 2007 was of record prior to that time.  

As also determined by the Board in the July 2008 decision, the October 2002 rating action was appropriately issued and the Veteran was properly notified of the decision and of his appellate rights in correspondence dated November 5, 2002, and he does not maintain otherwise.  Rather, the Veteran's CUE motion is based on an allegation that the July 2002 rating action never actually became final because he attempted to appeal it, but discovered that his representative at the time lost the paperwork, following which a new claim was not filed until October 8, 2004.  

Unfortunately, the Veteran's allegations are not of the nature to support a finding of CUE.  An appeal of an RO rating decision begins with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result." 38 C.F.R. § 20.201.

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

Here, the Veteran had a year from November 5, 2002, within which to file an NOD.  There is absolutely no indication on file that he did so, or even attempted to do so.  Even if contentions that the Veteran's representative lost, misplaced, or otherwise failed to timely appeal the October 2002 decision through no fault of the Veteran are true, it is of no consequence in this case as such contentions are not only unsubstantiated by the record, to include that before the Board in July 2008, but they do not amount to an assertion the correct facts were not before the Board in July 2008, or that the statutory and regulatory provisions extant at the time were incorrectly applied at that time.  Moreover, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  The Veteran's allegations were initially made in 2014, years after the 2008 Board decision was issued, nor was there of record at that time any indication or suggestion that an appeal was in fact pursued within a year of the November 2002 notice of the denial of the claim.   

Having established the finality of the October 2002 rating decision, the Veteran also asserts that medical information and opinions revealed that he had the claimed condition as early as 1999, which was linked to service by medical evidence dated in 2002, warranting the assignment of a July 2002 effective date, the date of his original service connection claim.  The Board is aware that medical records establish that retroperitoneal fibrosis was diagnosed and treated prior to the currently assigned October 2004 effective date, and that medical evidence dated prior to that time suggested a possible link to service.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, and not necessarily the date of medical evidence pertaining to the claimed disorder that is dispositive to this matter.

Since a service connection claim for retroperitoneal fibrosis was denied in the October 2002 final rating decision, the effective date of an award of service connection is governed by the rules related to claims which are reopened with new and material evidence.  See 38 U.S.C.A. § 7104.  The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

In this case, in the July 2008 decision, the Board found no evidence of an informal or formal claim for service connection for retroperitoneal fibrosis, or a written intent to file an application to reopen his previously denied claim filed after the October 2002 denial and prior to the October 8, 2004 application to reopen.  Rather, the October 2004 claim represents the first evidence of an intention to reopen the previously denied claim after the final October 2002 rating action denial.  

While not specifically discussed in the 2008 Board decision, the Board has considered whether the January 2004 statement of Dr. W.M.B in which the doctor incidentally commented that retroperitoneal fibrosis had an insidious onset in November 1999, but could well have been present for 5 to 10 years prior to that time, may be considered an informal claim.  As an initial matter, the Board points out that this evidence was added to the record in February 2004; however, there was no mention of a claim for retroperitoneal fibrosis at that time.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

However, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (2008), (2014) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

The Board also points out that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital, may in some circumstances, be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157. These provisions specifically provide that if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply to a defined group of claims not applicable here.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  

The submission and contents of the January 2004 medical statement, in and of themselves, do not in any way demonstrate the necessary intent to file a claim and, therefore, this statement cannot be considered an informal claim.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's successful application to reopen his service connection claim on October 8, 2004.  Absent a finding of CUE in the October 2002 denial, there is no legal entitlement to an earlier effective date of service connection.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

As the Veteran's retroperitoneal fibrosis was found to be related to service, service connection was established in a 2007 rating decision, effective October 8, 2004.  It does not follow, that because service connection is eventually established based on a reopened claim, the effective date of service connection in such circumstances should revert to the date the Veteran filed his original claim (or any earlier) because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q) (1) (ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.   

Therefore, the Board finds that the July 2008 Board decision was reasonably supported by the evidence then of record and that the statutory and regulatory provisions then in effect were properly applied.  The Board is unable to find any error of fact or law in that decision.  In the absence of any such clear and unmistakable error in the July 2008 Board decision, the moving party's motion for revision or reversal of that decision must be denied.




ORDER

The motion for revision or reversal of the July 2008 Board decision that denied an effective date prior to October 8, 2004, for the grant of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection on the basis of clear and unmistakable error is denied.  



                       ____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



